DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 15-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 2015/0378122 A1) in view of Wang (US 2015/0219856).
Simmons teaches a communication system comprising a communication tower (10), a baseband unit (30) coupled to a fiber optic communication network and installed at a base of the communication tower (10) (P0036-0037), a remote radio head (60) installed at a top of the communication tower (10), a distribution box (100/300/400/500/600, Figs. 1-14) for Fiber To 
the distribution box (100) comprising:
an upper compartment (top two 130/330/430/530/630) and a lower compartment (120/320/420/520/620 with bottom 130/330/430/530/630) separated one from one another (see Fig. 4C),
the lower compartment (120 with bottom 130) being provided with a sealable entry point (125) for a pre-terminated hybrid cable (20) comprising an electric conductor (26) and an optical fiber (28) (P0040), a plurality of electrical connectors (3 holes in 150, see Fig. 6C) for the electrical conductor (26) of the pre-terminated hybrid cable (20) and an optical connector (540, 586) for the optical fiber (28) of the pre-terminated hybrid cable (20) being arranged within the lower compartment (120 with bottom 130),
the upper compartment (top two 130) comprising one or more connection points (140, 150) for attachment of one or more jumper cables (40, 45);
wherein the connection points (140, 150) for jumper cables (40, 45) comprise cable glands (350) and wherein the distribution box (100) further comprises electrical connections (portions of 150 outside of 130) between the electrical connector (2 holes in 150, inside of 130) and each jumper cable (40, 45) and optical connections (part of 586) between the optical connector (140) and each jumper cable (40, 45) within the upper compartment (130);

wherein the connection points (540, 550) for jumper cables (40, 45) are provided on a side wall of the upper compartment (top two 530) facing downwards at a predetermined angle with respect to the bottom wall of the lower compartment (520 with bottom 530) (see Fig. 12);
wherein the sealable entry point (125) is obtained by an opening on the bottom wall (121) of the lower compartment (120) and an insert (126a, b, d, e) coupled in a removable manner to the bottom wall (121) (P0044-0047);
wherein the distribution box (10) comprises first connectors (one of 140/150) for a first network type and second connectors (other of 140/150) for a second network type, the first network type being different from the second network type (P0035), the first connectors being different (in location) from the second connectors (Fig. 1, P0035-0037); and
further comprising one or more jumper cables (570) entering the upper compartment (top two 130) of the distribution box (10) (P0076).
Simmons does not teach the compartments being made of a single body, but at the time of the effective filing, it would have been obvious to a person of ordinary skill in the art to make the compartments a single body, since it has been held that making several parts rigidly secured as a single integral unit involves only routine skill in the art.
Simmons does not teach the jumper cables being hybrid jumper cables or the first and second connectors being hybrid connectors.

Simmons and Wang are analogous art because they are from the same field of endeavor, distribution boxes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the box of Simmons to use hybrid connectors and hybrid jumpers as taught by Wang.
The motivation for doing so would have been to be able to power multiple sectors and eliminating multiple runs of RF cable (Wang, P0021).
Simmons further does not teach wherein the portions of the side wall, where the connection points for hybrid jumper cables are provided, are oblique with respect to the bottom wall of the lower compartment so as to face downwards at the predetermined angle.
Wang teaches portions (26) of a side wall (see Fig. 1), where connection points for hybrid jumper cables are provided (34), are oblique with respect to the bottom wall of a lower compartment portion (18) so as to face downwards at the predetermined angle (Fig. 1) (P0018).
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the box of Simmons to use angled sides surfaces for the connection points as taught by Wang.
The motivation for doing so would have been to be able to provide easy access to the connection points by pointed them toward where a user access them.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons and Wang as applied to claim 1 above, and further in view of Wang (US 10,164,389 B2).
Simmons and Wang teach the distribution box previously discussed.
Simmons and Wang do not teach expressly electrical connections between the electrical connector and hybrid connectors.  Simmons does teach optical connections (586) between the optical connector (586) and hybrid connectors (540) being provided within the upper compartment.
Wang ‘389 teaches electrical connections (131, Fig. 5) between electrical connector (131) and hybrid connectors (110) in a compartment of a distribution box (104, Fig. 1).
Simmons, Wang and Wang ‘389 are analogous art because they are from the same field of endeavor, distribution boxes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the box of Simmons and Wang to include electrical connections in the upper compartment as taught by Wang ‘389.
The motivation for doing so would have been to be able to route electrical conductors to various components from within the distribution box.

Allowable Subject Matter
Claims 9, 10, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the distribution box with the claimed upper and lower compartments and sealable entry point in combination with a first pin fixed in a removable and rotatable manner to the top of the upper compartment, the first pin having a pivoting axis around which the distribution box can rotate, the first pin being provided with an eye at the top, the distribution box being provided with rotation limiting elements for limiting the rotation of the distribution box around the pivoting axis,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references teach hybrid distribution boxes with similar components and shapes to applicants:
KR 2015006712 A	US 9069151		US 9106981		US 9742176
US 10393976		US 2020/0081212

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883